DETAILED ACTION

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

	Claims 1-9 are examined on the merits.  Claim 9 is newly presented.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 


(Prior Rejection Maintained and Extended to claim 9) Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventories), at the time the application -was filed, had possession of the claimed invention.

The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice... reduction to drawings...or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See BU Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.



In support of the claimed genus of an “a specific antibody to the influenza virus ” the specification discloses combining anti-H1N1, anti-H5N1 and/or anti-influenza B sera with N-acetylneuraminic acid in order to reduce the lethality rate of influenza infections of treated chickens and mice.  No individual antibody, derivatives or variants or mutants thereof are disclosed that can achieve the claimed ability to be specific for a viral pathogen. Thus, the application fails to provide examples of any species within the claimed genus.
Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an epitope, even a specific epitope, permits an applicant to pursue all possible antibodies that are capable of being produced against such an epitope. Presently, the claimed therapeutic product that comprises a specific antibody to the influenza virus is only defined by functional properties but no specific structure is recited by the claims.  However, the claims do not provide any structure for the antibody. The claims do not detail any of the variable light or heavy chains or the complementary determining regions (CDRs).  In view of the fact patterns detailed in Amgen v. Sanofi, applicants are in possession of anti-H1N1, anti-H5N1 and/or anti-influenza B sera, which were isolated from human patients.



In support of the claimed genus of an “antibody that is harmful” the specification discloses that the term "harmful antibodies" refers to any antibodies capable of causing pathogenic reactions and damages or disorders of the cells, tissues and organs of a host.  However, no individual antibody, derivatives or variants or mutants thereof are disclosed that can possess a harmful property as defined by the specification and claims. Thus, the application fails to provide examples of any species within the claimed genus.
Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an epitope, even a specific epitope, permits an applicant to pursue all possible antibodies that are capable of being produced against such an epitope.  Presently, the claimed harmful antibody is only defined by functional properties but no specific structure is recited by the claims.  The claims do not detail any of the variable light or heavy chains or the complementary determining regions (CDRs).  In view of the fact patterns detailed in Amgen v. Sanofi, applicants are in possession of a “harmful antibody” that comprises an infectious disease, a serious adverse reaction to a vaccine or a therapeutic antibody, an infection-related autoimmune disease, an allergy, inflammation, or an infection-related tumor. Examples of the serious adverse reactions 

In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
The amendments to the claims have overcome the rejection.  In response, the amendments do not remedy the deficiencies as presented previously and as re-presented above. Specifically, the structure of the claimed antibody specific for influenza virus that is present in serum and the structure of the harmful antibody that causes the disease or condition are not defined by the claim and the specification does not provide a representative number of examples that establish the claimed invention was possessed by applicants.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P BLUMEL/
Primary Examiner, Art Unit 1648